IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                        PD-1685-10

                         GREGORY CARL GREEN, Appellant

                                             v.

                                 THE STATE OF TEXAS

              ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FOURTEENTH COURT OF APPEALS
                               ELLIS COUNTY

       Per curiam.

                                      OPINION

       Appellant was found guilty of failing to comply with sex offender registration

requirements, and was sentenced to eight years imprisonment. The Court of Appeals

reversed the conviction, upon finding the evidence factually insufficient to support the

verdict. Green v. State, No. 14-09-00338-CR (Tex. App.–Houston [14 th Dist.] August 24,

2010). The State filed a petition for discretionary review, contending the Court of

Appeals failed to consider all of the evidence and improperly applied the standard of

review, and urging the Court to grant review in light of then-pending Brooks v. State, PD-
                                                            GREGORY CARL GREEN – 2


0210.

        The Court recently handed down a decision in Brooks, 323 S.W.3d 893 (Tex.

Crim. App. 2010), in which we overruled Clewis v. State, 922 S.W.2d 126 (Tex. Crim.

App. 1996) and set aside its factual sufficiency standard of review, and held that the

Jackson v. Virginia, 443 U.S. 307 (1979), standard for legal sufficiency is the “only

standard that a reviewing court should apply in determining whether the evidence is

sufficient to support each element of a criminal offense that the State is required to prove

beyond a reasonable doubt.” The Court of Appeals in the instant case did not have the

benefit of our opinion in Brooks. We summarily grant the State’s petition for

discretionary review, vacate the judgment of the Court of Appeals, and remand this case

to that court to reconsider in light of Brooks, and if necessary, to address appellant’s

remaining point of error.


DELIVERED JANUARY 26, 2011
DO NOT PUBLISH